State Farm & Casualty




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2015

                                      No. 04-15-00159-CV

                                       Ronald MENSCH,
                                           Appellant

                                                v.

                         STATE FARM & CASUALTY COMPANY,
                                      Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CI02326
                          Honorable Stephani Walsh, Judge Presiding


                                         ORDER
         Appellant has filed proof that on May 12, 2015, the clerk was paid her fee for preparation
of the record. Accordingly, we order the Bexar County District Clerk, Donna Kay McKinney,
to file the clerk’s record in this appeal by June 11, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court